Case: 11-20171     Document: 00511704418         Page: 1     Date Filed: 12/22/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        December 22, 2011

                                     No. 11-20171                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



BRIAN KEITH PAGE,

                                                  Plaintiff - Appellant
v.

KEITH F. WARREN, Supervisor; SHANTA KIDD, Unit Supervisor; ALABA
OBIRI; MILTON JOHNSON, Assistant Regional Director; LINDA
TIERLING, Regional Director,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:10-CV-332


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant Brian Keith Page, a convicted sex offender, was
released from prison to mandatory supervision at a halfway house. Page appeals
the district court’s summary judgment against his claims, brought under 42
U.S.C. § 1983, against officials of the Parole Division of the Texas Department
of Criminal Justice (“TDCJ”). Page’s claims assert that Defendants-Appellees

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20171   Document: 00511704418     Page: 2   Date Filed: 12/22/2011



                                No. 11-20171
                              Summary Calendar
denied him due process by imposing various restrictions on his movement
without adequate notice or hearing. The district court concluded that Page could
not show a liberty interest in the activities limited by the restrictions. We
AFFIRM.
      We review a summary judgment de novo, applying the same standard as
the district court. Cuadra v. Houston Indep. Sch. Dist., 626 F.3d 808, 812 (5th
Cir. 2010). Summary judgment is appropriate if the record “shows that there is
no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a).
      When he was released to the halfway house in January, 2008, Page agreed
to various conditions in writing, including electronic monitoring and control of
his movements and schedule by TDCJ officials. Page alleges that about three
weeks after moving in, he was told that he would have permission to leave only
for medical and mental health appointments. Also, he alleges that TDCJ
officials added a new requirement that he travel to his appointments in a TDCJ
vehicle driven by a parole officer. Since then, TDCJ officials have not gradually
reduced the restrictions on Page’s movement, as they do for other sex offenders
at the halfway house. Page asserts that Defendants-Appellants did not give him
notice, an adequate hearing, or any explanation regarding their decisions to
impose the new condition and to deny him any additional freedom of movement.
Page seeks various remedies, including an injunction relaxing his parole
conditions enough that he can seek employment and “make the transition from
prison to the community like any other resident who has been released from
prison to the [halfway house].”
      Federal claims of this kind require that the challenged government
decisions infringe on a parolee’s liberty interests. U.S. CONST. amend. XIV, § 1,
cl. 3; Jennings v. Owens, 602 F.3d 652, 657 (5th Cir. 2010). A valid conviction


                                       2
   Case: 11-20171     Document: 00511704418       Page: 3    Date Filed: 12/22/2011



                                  No. 11-20171
                                Summary Calendar
extinguishes an offender’s interest in being free from confinement during his
sentence. Greenholz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 7, 99
S. Ct. 2100, 2104 (1979). A due process claim must establish that state or
federal law has restored some portion of that interest by establishing
particularized criteria that sufficiently limit corrections officials’ discretion. E.g.,
Vitek v. Jones, 445 U.S. 480, 488-91, 100 S. Ct. 1254, 1261-62 (1980); see also
Jackson v. Cain, 864 F.2d 1235, 1250-52 (5th Cir. 1989). Otherwise, the parolee
must show that the challenged condition of parole “present[s] such a dramatic
departure from the basic conditions of [the] parolee’s sentence that the state
must provide some procedural protections prior to its imposition.” Coleman v.
Dretke, 395 F.3d 216, 222 (5th Cir. 2004) (internal quotations marks omitted).
To meet that standard, the condition must be one that is “qualitatively different
from the punishment characteristically suffered by a person convicted of the
crime, and which ha[s] stigmatizing consequences.”              Id. at 221 (internal
quotation marks, brackets, and citation omitted).
      Page points to no law creating a liberty interest in a gradual relaxation of
the movement restrictions he agreed to at the beginning of his parole. And none
of the challenged conditions qualitatively differs from the restrictive and
stigmatizing parole conditions characteristically imposed on sex offenders. Page
alleges that Defendants-Appellees imposed the new condition without providing
the written statement required by Texas statute.              See TEX . GOV’T CODE
§ 508.154(c). But Page “has no federal right to insist that [Texas] follow its own
procedural rules.” Jackson, 864 F.2d at 1252.
      The district court’s judgment is AFFIRMED.




                                           3